DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 21 May 2019.  Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 112

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 stands dependent on claim 1, claim 1 is a server, and claim 15 is a method claim, which .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Note

In order to support compact prosecution while claim 15 is viewed as improperly dependent on claim 1 the Examiner views this as a typographical error and examined the claim as if it were dependent on claim 11.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-20 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-20 is/are directed to the abstract idea of receiving location data, develop a docking plan, and communicate the docking plan. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-10) is/are directed to a server, and claims(s) (11-20) is/are directed to a method and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) mental process. Specifically the independent claims 1 and 11 recite a mental process: as drafted, the claim recites the limitation of develop a docking plan which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a server,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “server” language, the claim encompasses the user manually calculating a docking plan. The mere nominal recitation of a generic server does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving and communicating steps required to use the developing do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a server is used to perform the developing step.  The server step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (develop a docking plan). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving location data from a database, and communicating the docking plan performs the developing step. The receiving and communicating steps are recited at a high level of generality (i.e., as a general means of collecting information and distributing information for the developing step), and amounts to mere data gathering, and data dissemination which is a form of insignificant extra-solution activity. The server that performs the developing step is also recited at a high level of generality, and merely automates the developing step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the server). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) receiving location data, developing a docking plan, and communicating the docking plan which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, developing, and communicating which is the abstract idea steps of valuing an idea (receiving location data, develop a docking plan, and communicate the docking plan) in the manner of “apply it”. 



The developing a docking plan would clearly be to a mental activity that a company would go through in order to plan docking arrangements.  The specification makes it clear that the claimed invention is directed to the mental activity data receiving location data, developing a docking plan, and communicating the docking plan:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 3-7 and 13-17 recite limitations which further limit the claimed analysis of data.

Claims 2, 8-10, 12, and 18-20 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Aleman which discloses how the claims alone and in combination are viewed to be well understood, routine and 

No claims recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the developing a docking plan.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3, 8, 11-13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aleman et al. (U.S. Patent Publication 2018/0341904 A1) (hereafter Aleman).

	Referring to Claim 1, Aleman teaches a server comprising:

a location database configured to receive location data associated with at least one vehicle or vehicle trailer (see; par. [0062] of Aleman teaches a location that is stored in a database that collects location information for a trailer).

a docking database configured to develop a docking plan based at least in part on the location data associated with the at least one vehicle or vehicle trailer and to determine a docking assignment for the at least one vehicle or vehicle trailer based at least in part on the docking plan (see; par. [0069]-[0072] of Aleman teaches a database that contains information regarding docking information that provides information regarding vehicle and determining which docks to assign trailers to as part of the dock management program).

a communication module configured to communicated the docking plan to a mobile device associated with the vehicle or vehicle trailer (see; par. [0006]-[0008] and par. [0041] of Aleman teaches the communicating with mobile devices to the docks and trailers as part of the dock management program).


	Referring to Claim 2, see discussion of claim 1 above, while Aleman teaches the server above, Aleman further discloses a server having the limitations of:

a route database configured to store a route associated with the at least one vehicle or vehicle trailer (see; par. [0023], par. [0027], and par. [0068] of Aleman teaches managing a route of a transportation trailer).


	Referring to Claim 3, see discussion of claim 2 above, while Aleman teaches the server above, Aleman further discloses a server having the limitations of:

the location database is configured to determine an expected arrival time of the at least one vehicle or vehicle trailer based at least in part on the route associated with the at least one vehicle or vehicle trailer and the location data associated with the at least one vehicle (see; par. [0037] of Aleman teaches data stored that consists of routes, locations, and estimated time of arrival for a trailer).


	Referring to Claim 8, see discussion of claim 1 above, while Aleman teaches the server above, Aleman further discloses a server having the limitations of:

the location database is configured to receive the location data from a mobile device (see; par. [0037] of Aleman teaches a location data that is collected from mobile devices to be used by the docking management system).


	Referring to Claim 11, Aleman teaches a method.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.

Referring to Claim 12, see discussion of claim 11 above, while Aleman teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 12 above, while Aleman teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 18, see discussion of claim 11 above, while Aleman teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9, 10, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleman et al. (U.S. Patent Publication 2018/0341904 A1) (hereafter Aleman) in view of Roberts, Sr. et al. (U.S. Patent 8,339,251 B2) (hereafter Roberts).

Referring to Claim 4, see discussion of claim 3 above, while Aleman teaches the server above, Aleman does not explicitly disclose a server having the limitations of, however,

Roberts teaches the docking database is configured to determine the docking plan based at least in part on the expected arrival time of the at least one vehicle of vehicle trailer (see; col. 19, line (58) – col. 20, line (19) of Roberts teaches the data regarding determining docking information based on expected time of arrival of the truck to the terminal (i.e. dock)).

The Examiner notes that Aleman teaches similar to the instant application teaches transportation dock management based on location information.  Specifically, Aleman discloses the transportation management using location of trucks, gathered from mobile devices in order to assign dock doors for arriving vehicles it is therefore viewed as analogous art in the same field of endeavor. Additionally, Roberts teaches remotely monitoring trailers using mobile data to manage the trailers and as it is comparable in certain respects to Aleman which transportation dock management based on location information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Aleman discloses the transportation management using location of trucks, gathered from mobile devices in order to assign dock doors for arriving vehicles. However, Aleman fails to disclose the docking database is configured to determine the docking plan based at least in part on the expected arrival time of the at least one vehicle of vehicle trailer.

Roberts discloses the docking database is configured to determine the docking plan based at least in part on the expected arrival time of the at least one vehicle of vehicle trailer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Aleman the docking database is configured to determine the docking plan based at least in part on the expected arrival time of the at least one vehicle of 


	Referring to Claim 5, see discussion of claim 1 above, while Aleman teaches the server above, Aleman does not explicitly disclose a server having the limitations of, however,

Roberts teaches a geofence database configured to identify the position of at least on vehicle or vehicle trailer within an item delivery facility based at least in part on the location data (see; col. 2, line (61) – col. 3, line (22) of Roberts teaches using geofence data to determine physical locations of the trucks near the facility).

The Examiner notes that Aleman teaches similar to the instant application teaches transportation dock management based on location information.  Specifically, Aleman discloses the transportation management using location of trucks, gathered from mobile devices in order to assign dock doors for arriving vehicles it is therefore viewed as analogous art in the same field of endeavor. Additionally, Roberts teaches remotely monitoring trailers using mobile data to manage the trailers and as it is comparable in certain respects to Aleman which transportation dock management based on location information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Aleman discloses the transportation management using location of trucks, gathered from mobile devices in order to assign dock doors for arriving vehicles. However, Aleman fails to disclose a 

Roberts discloses a geofence database configured to identify the position of at least on vehicle or vehicle trailer within an item delivery facility based at least in part on the location data.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Aleman a geofence database configured to identify the position of at least on vehicle or vehicle trailer within an item delivery facility based at least in part on the location data as taught by Roberts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Aleman and Roberts teach the collecting and analysis of data in order to maximize the management of trailers and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 5 above, while Aleman in view of Roberts teaches the server above, Aleman further discloses a server having the limitations of:

the docking database is configured to determine the docking plan based at least in part on the position of at least on vehicle or vehicle trailer within an item delivery facility (see; par. [0069]-[0072] of Aleman teaches as part of the dock management system determine a docking plan based on the location of the trailer at the facility utilized to deliver packages).


	Referring to Claim 7, see discussion of claim 1 above, while Aleman teaches the server above, Aleman does not explicitly disclose a server having the limitations of, however,

a staffing database configured to determine a staffing plan based at least in part on the location data of the at least one vehicle or vehicle trailer (see; col. 12, lines (61-67) of Roberts teaches determining terminal staff to plan delivery and pickup including dispatch drivers to manage delivers and pickup assignments).

The Examiner notes that Aleman teaches similar to the instant application teaches transportation dock management based on location information.  Specifically, Aleman discloses the transportation management using location of trucks, gathered from mobile devices in order to assign dock doors for arriving vehicles it is therefore viewed as analogous art in the same field of endeavor. Additionally, Roberts teaches remotely monitoring trailers using mobile data to manage the trailers and as it is comparable in certain respects to Aleman which transportation dock management based on location information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Aleman discloses the transportation management using location of trucks, gathered from mobile devices in order to assign dock doors for arriving vehicles. However, Aleman fails to disclose a staffing database configured to determine a staffing plan based at least in part on the location data of the at least one vehicle or vehicle trailer.

Roberts discloses a staffing database configured to determine a staffing plan based at least in part on the location data of the at least one vehicle or vehicle trailer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Aleman a staffing database configured to determine a staffing plan based at least in part on the location data of the at least one vehicle or vehicle trailer as taught by Roberts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Aleman and Roberts teach the collecting and analysis of data in 


	Referring to Claim 9, see discussion of claim 1 above, while Aleman teaches the server above, Aleman does not explicitly disclose a server having the limitations of, however,

Roberts teaches the communication module is further configured to receive a cargo manifest from a mobile device (see; col. 3, lines (7-22) of Roberts teaches using mobile devices and providing manifest data to the facilities).

The Examiner notes that Aleman teaches similar to the instant application teaches transportation dock management based on location information.  Specifically, Aleman discloses the transportation management using location of trucks, gathered from mobile devices in order to assign dock doors for arriving vehicles it is therefore viewed as analogous art in the same field of endeavor. Additionally, Roberts teaches remotely monitoring trailers using mobile data to manage the trailers and as it is comparable in certain respects to Aleman which transportation dock management based on location information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Aleman discloses the transportation management using location of trucks, gathered from mobile devices in order to assign dock doors for arriving vehicles. However, Aleman fails to disclose the communication module is further configured to receive a cargo manifest from a mobile device.

Roberts discloses the communication module is further configured to receive a cargo manifest from a mobile device.

It would be obvious to one of ordinary skill in the art to include in the task management



	Referring to Claim 10, see discussion of claim 9 above, while Aleman in view of Roberts teaches the server above, Aleman does not explicitly disclose a server having the limitations of, however,

Roberts teaches the cargo manifest is generated by the mobile device based at least on scan information associated with at least on item or item container (see; col. 4, line (52) – col. 5, line (32) of Roberts teaches a cargo manifest that is managed by a mobile device is associated with the scanning of items in a trailer).

The Examiner notes that Aleman teaches similar to the instant application teaches transportation dock management based on location information.  Specifically, Aleman discloses the transportation management using location of trucks, gathered from mobile devices in order to assign dock doors for arriving vehicles it is therefore viewed as analogous art in the same field of endeavor. Additionally, Roberts teaches remotely monitoring trailers using mobile data to manage the trailers and as it is comparable in certain respects to Aleman which transportation dock management based on location information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Roberts discloses the cargo manifest is generated by the mobile device based at least on scan information associated with at least on item or item container.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Aleman the cargo manifest is generated by the mobile device based at least on scan information associated with at least on item or item container as taught by Roberts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Aleman and Roberts teach the collecting and analysis of data in order to maximize the management of trailers and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 13 above, while Aleman teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 11 above, while Aleman teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 5, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Referring to Claim 16, see discussion of claim 15 above, while Aleman teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 17, see discussion of claim 11 above, while Aleman teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 19, see discussion of claim 11 above, while Aleman teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 20, see discussion of claim 19 above, while Aleman teaches the method above Claim 20 recites the same or similar limitations as those addressed above in claim 10, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 10.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Bays et al. (U.S. Patent 10,496,095 B1) discloses autonomous agent scheduling.
MUIRBROOK et al. (U.S. Patent Publication 2012/0265585 A1) discloses a location-based system for entry and exit.
Bailey et al. (U.S. Patent Publication 2011/0046775 A1) discloses facility wide mixed mail sorting and/or sequencing system and components and methods thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623